The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II (apparatus), drawn to claims 10-28, in the reply filed on 07/08/2022 is acknowledged.

Claim Objections
Claim 10 is objected to because of the following informalities:
Regarding claim 10:
	Claim 10 recites “and and” [lines 5-6]. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second exhaust device connected … directly to the other end of the second tube” (claims 10 and 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7. 	Claims 10-28 are rejected under 35 U.S.C. 101.
Regarding claims 10-11:
	Claims 10-11 are directed to neither a "process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.
Regarding claims 12-28:
	Claims 12-28 are rejected at least based on their dependency from claim 11.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 10-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10:
	It is unclear whether claim 10 are drawn to an apparatus or a method.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). Examiner suggest pursuing the method. There is no tangible, structural difference between the instant invention and the prior art, and, based on the claims, applicant clearly believes the novelty lies with the claimed method steps. For purposes of prosecution on the merits, claim 10 is being interpreted to be an apparatus claim.
	Furthermore, claim 10 sets forth “a second exhaust device connected to the second tube via the first tube or directly to the other end of the second tube”. However, it is noted that claim 10 already recited a second exhaust device. It is unclear if the instant limitation is referring to an additional second exhaust device or the second exhaust device previously claimed. For purposes of prosecution on the merits, examiner is interpreting this limitation in light of the specification to mean “[[a]] the second exhaust device connected to the second tube via the first tube or directly to the other end of the second tube”.
Regarding claim 11:
	It is unclear whether claim 11 is drawn to an apparatus or a method.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). Examiner suggest pursuing the method. There is no tangible, structural difference between the instant invention and the prior art, and, based on the claims, applicant clearly believes the novelty lies with the claimed method steps. For purposes of prosecution on the merits, claim 11 is being interpreted to be an apparatus claim.
Furthermore, claim 11 sets forth “a second exhaust device connected to the second tube via the first tube or directly to the other end of the second tube”. However, it is noted that claim 11 already recited a second exhaust device. It is unclear if the instant limitation is referring to an additional second exhaust device or the second exhaust device previously claimed. For purposes of prosecution on the merits, examiner is interpreting this limitation in light of the specification to mean “[[a]] the second exhaust device connected to the second tube via the first tube or directly to the other end of the second tube”.
Regarding claims 12-28:
	Claims 12-28 are rejected at least based on their dependency from claim 11.

Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 10-17, 21, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al (US 9,984,907) in view of Shinozaki (JP 11-300193).
Regarding claim 10:
	Haga teaches a pressure control apparatus configured to control a pressure within a chamber (vacuum processing chamber, 11), the pressure control apparatus comprising: a first exhaust line (15) [fig 1 & col 3, lines 28-58]; and a second exhaust line (bypass route) [fig 1 & col 3, lines 28-58]; wherein the chamber (11) includes at least one gas inlet (37) and at least one gas exhaust port (evacuation manifold, 18), 2App. No.: 16/990,294wherein the first exhaust line (vertical exhaust line beginning with 15) includes a first tube (exhaust pipe, 15) connected to the gas exhaust port (18) at one end, a first exhaust device (TMP, 40) disposed at a first position in the first tube (vertical exhaust line beginning with 15), a first pressure controller (APC valve, 16) disposed between the chamber (11) and the first exhaust device (40) in the first tube (15), a second exhaust device (dry pump, 41) connected to the other end of the first tube (15), a first on-off valve (valve, 42) disposed between the first exhaust device (40) and the second exhaust device (41) in the first tube (15), and wherein the second exhaust line (bypass route) includes a second tube (line housing 43) connected to the gas exhaust port (18) at one end of a second tube (line housing 43) having a smaller cross-section area than that of the first tube (see fig 1), a second on-off valve (valve, 43) disposed at a second position in the second tube (line housing 43), the second exhaust device (41) connected to the second tube (15) via the first tube or directly to the other end of the second tube (via vertical exhaust line beginning with 15) [fig 1 & col 3, lines 28-58]. 
	Haga does not specifically disclose a second pressure controller disposed between the second valve and the second exhaust device in the second tube.
	Shinozaki teaches a second pressure controller (APC valve, 14) disposed between the second valve (11) and the second exhaust device (outlet of 6 is connected to pump not shown) in the second tube (bypass line, 10) [fig 1 & 0011, 0015-0016].
	Haga and Shinozaki are analogous inventions in the field of substrate processing systems. It would have been obvious to one skilled in the art before the effective filing date to modify the second tube of modified Haga to include the second pressure controller of Shinozaki to enable processing at a wide range of pressures [Shinozaki – 0016-0017].
Regarding claim 11:
	Haga teaches a substrate processing system (vacuum processing apparatus, 10) [fig 1 & col 3, lines 20-27], comprising: a chamber (vacuum processing chamber, 11) including at least one gas inlet (32) and at least one gas exhaust port (evacuation manifold, 18) [fig 1 & col 3, lines 28-58]; a gas supply unit (37) connected to the gas inlet (32) and configured to supply a process gas into the chamber (11) [fig 1 & col 5, lines 1-10]; and a pressure control apparatus configured to control a pressure within the chamber (11), wherein the pressure control apparatus includes a first exhaust line (15) and a second exhaust line (bypass route) [fig 1 & col 3, lines 28-58], 2App. No.: 16/990,294wherein the first exhaust line (vertical exhaust line beginning with 15) includes a first tube (exhaust pipe, 15) connected to the gas exhaust port (18) at one end, a first exhaust device (TMP, 40) disposed at a first position in the first tube (vertical exhaust line beginning with 15), a first pressure controller (APC valve, 16) disposed between the chamber (11) and the first exhaust device (40) in the first tube (15), a second exhaust device (dry pump, 41) connected to the other end of the first tube (15), a first on-off valve (valve, 42) disposed between the first exhaust device (40) and the second exhaust device (41) in the first tube (15), and wherein the second exhaust line (bypass route) includes a second tube (line housing 43) connected to the gas exhaust port (18) at one end of a second tube (line housing 43) having a smaller cross-section area than that of the first tube (see fig 1), a second on-off valve (valve, 43) disposed at a second position in the second tube (line housing 43), the second exhaust device (41) connected to the second tube (15) via the first tube or directly to the other end of the second tube (via vertical exhaust line beginning with 15) [fig 1 & col 3, lines 28-58].
Haga does not specifically disclose a second pressure controller disposed between the second valve and the second exhaust device in the second tube.
	Shinozaki teaches a second pressure controller (APC valve, 14) disposed between the second valve (11) and the second exhaust device (outlet of 6 is connected to pump not shown) in the second tube (bypass line, 10) [fig 1 & 0011, 0015-0016].
	Haga and Shinozaki are analogous inventions in the field of substrate processing systems. It would have been obvious to one skilled in the art before the effective filing date to modify the second tube of modified Haga to include the second pressure controller of Shinozaki to enable processing at a wide range of pressures [Shinozaki – 0016-0017].
Regarding claims 12-17 and 21:
The limitations of claims 12-17 and 21 are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 26:
	Haga teaches the other end of the second tube (line housing 43) is connected to the first tube (exhaust pipe, 15) at a coupling section (see fig 1) [fig 1 & col 3, lines 28-58].
Regarding claim 27:
	Haga teaches the first exhaust device (40) is at least any of a turbomolecular pump, a mechanical booster pump, or a cryopump (TMP) [fig 1 & col 3, lines 28-58].
Regarding claim 28:
	Haga teaches the second exhaust device (41) is a dry pump or a mechanical booster pump (dry pump) [fig 1 & col 3, lines 28-58].
13.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al (US 9,984,907) in view of Shinozaki (JP 11-300193) as applied to claims 10-17, 21, and 26-28 above, and further in view of Wilmer (US 5,865,205).
The limitations of claims 10-17, 21, and 26-28 have been set forth above.
Regarding claims 18-20:
	Modified Haga does not specifically teach a tank storing the process gas at a predetermined pressure; wherein the tank is disposed in a bypass gas line of a gas supply line that connects the chamber and the gas supply unit, the bypass gas line being branched from the gas supply line; and wherein the tank is disposed in a bypass gas line of a gas supply line that connects the chamber and the gas supply unit, the bypass gas line being disposed separately from the gas supply line.
	Wilmer teaches a tank (reservoir, 350) storing the process gas (process gas) at a predetermined pressure [fig 3A & col 4-5, lines 60-17]; wherein the tank (350) is disposed in a bypass gas line of a gas supply line that connects the chamber and the gas supply unit, the bypass gas line being branched from the gas supply line (see fig 3A) [fig 3A & col 4-5, lines 60-17]; and wherein the tank (350) is disposed in a bypass gas line of a gas supply line that connects the chamber and the gas supply unit, the bypass gas line being disposed separately from the gas supply line (see fig 3A) [fig 3A & col 4-5, lines 60-17].
Modified Haga and Wilmer are analogous inventions in the field of substrate processing systems. It would have been obvious to one skilled in the art before the effective filing date to modify the gas supply modified Haga to include a tank disposed in a bypass gas line, as in Wilmer, to precisely set the amount of process gas to be delivered during a given recipe step [Wilmer – col 7-8, lines 45-2].
The limitations “wherein the step (d) includes increasing the pressure in the chamber by supplying the process gas into the chamber from the gas supply unit and the tank in switching from the step (b) to the step (c)” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
14.	Claim(s) 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al (US 9,984,907) in view of Shinozaki (JP 11-300193) as applied to claims 10-17, 21, and 26-28 above, and further in view of Arami et al (US 5,575,853).
The limitations of claims 10-17, 21, and 26-28 have been set forth above.
Regarding claims 22-24:
Modified Haga does not specifically disclose at least one pressure sensor configured to measure the pressure within the chamber; a first pressure sensor and a second pressure sensor each configured to measure the pressure (P1); and a third pressure sensor configured to measure the pressure (P2).
Arami teaches at least one pressure sensor (pressure sensor, 37) configured to measure the pressure within the chamber (processing chamber, 2) [fig 1 & col 5-6, lines 55-3]; a first pressure sensor (37) and a second pressure sensor (38) each configured to measure the pressure (P1) [fig 1 & col 5-6, lines 55-3]; and a third pressure sensor (third pressure sensor, 39) configured to measure the pressure (P2) [fig 1 & col 5-6, lines 55-3].
Modified Haga and Arami are analogous inventions in the field of substrate processing systems. It would have been obvious to one skilled in the art before the effective filing date to modify the pressure control apparatus of modified Haga to further include pressure sensors, as in Arami, to allow for control of the pressure via feedback from the sensors [Arami - col 5-6, lines 55-48].
Regarding claim 25:
Modified Haga does not specifically disclose a diameter of the second tube is 1/8 or more and 1/6 or less of a diameter of the first tube.
Arami teaches a diameter of the second tube (10 mm or 25 mm) is less than a diameter of the first tube (main pipeline has an aperture of 100 mm) [fig 1 & col 4-5, lines 60-6 and col 5, lines 30-54]. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Modified Haga and Arami are analogous inventions in the field of substrate processing systems. It would have been obvious to one skilled in the art before the effective filing date to modify the second tube of modified Haga to have the diameter of Arami to allow for the system to exhaust at different degrees of vacuum [Arami - col 5, lines 30-54].

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Verdict et al (US 2012/0304930), Miyauchi (US 2014/0182357), Hara et al (US 9,404,180), and Yachi et al (US 2021/0040619) teach a first and second exhaust line [fig 4, 1, 1, and 3, respectively].
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718